Title: From Benjamin Franklin to Vergennes, 18 October 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


				
					Sir,
					Passy, Oct. 18. 1784.
				
				I was much obliged by the Readiness with which your Excellency favour’d my Request of a Sauf Conduit for Mr Bondfield, and I beg you to accept my thankful Acknowledgements. Permit me to ask another Favour of the same kind for my Nephew Mr Williams, who I am confident will make Use of it for the Advantage of his Creditors. With great and sincere Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant
				
					B. Franklin
					His Excellency the Count de Vergennes.
				
			 
				Endorsed: M De R.
				Notation: Rep le 28
			